DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 6/30/2022. Claims 1-9, 11-18 and 21-23 are pending in the application. Claims 10 and 19-20 are cancelled. Claims 21-23 are new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103


    PNG
    media_image1.png
    464
    568
    media_image1.png
    Greyscale


Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over del Puerto et al. US 2003/0218728 A1 in view of RASCHKE et al. US 2020/0211876 A1, both previously cited.
With regards to claim 1, del Puerto discloses a workpiece container system, comprising a storage assembly that comprises: a seat member defining a workpiece receiving region that encompasses a geometric center region thereof, configured to receive a workpiece, wherein a lower diffuse inducing component 1304 is provided on the seat member within a planar projection of the workpiece yet offsets the geometric center region; and a seat cover configured to engage the seat member at a periphery region around the workpiece receiving region, so as to cooperatively form an enclosure for housing the workpiece, wherein an upper diffuse inducing component 1304 is provided on the seat cover over the planar projection of the workpiece, projectively overlaps the geometric center region of the seat member.
del Puerto discloses an upper diffuse inducing component overlapping the geometric center region of the seat member but it does not specifically disclose a plurality of ports arranged in a circular pattern. (Fig. 13 and Para. 0067)

    PNG
    media_image2.png
    476
    505
    media_image2.png
    Greyscale

However, RASCHKE teaches that it was known in the art to have a seat cover 602 having an upper diffuse inducing component have a plurality of ports arranged in a circular pattern.
The inventions of del Puerto and RASCHKE are both drawn to the field of containers that are capable of holding items such as reticles. Each container includes a seat member and seat cover, with the seat cover having an upper diffuse inducing component. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat cover in del Puerto by providing a plurality of ports arranged in a circular pattern as taught by RASCHKE for the purposes of for maintaining and controlling the microenvironment within the inner pod when the inner pod cover is engaged with the inner pod base.

With regards to claim 2, the combination of del Puerto (Fig. 13) in view of RASCHKE inherently teaches the circular pattern (taught by RASCHKE Fig. 13) has a geometric center substantially aligned with a geometric center of the seat cover (as taught by del Puerto Fig. 13).

		With regards to claim 3, del Puerto (Fig. 13) discloses the upper diffuse
inducing component further comprises an upper filter cover and an upper filter
membrane (Para. 0121) configured to be retained by the upper filter cover on the
seat cover, the upper filter cover is arranged to enable fluid access to
the upper filter membrane (Para. 0121), and a center region of the upper
filter cover is no higher than an outer surface of the seat cover.

	With regards to claim 4, del Puerto (Fig. 13) discloses the upper filter 1304
cover further comprises a retainer seat configured to receive upper cover
retaining member, and the retainer seat has an upper surface higher than the
outer surface of the seat cover.

	With regards to claim 5, del Puerto (Fig. 13) discloses the retainer seat is
arranged to concurrently offset a region that includes two axes of symmetry of
the seat cover.

With regards to claim 6, del Puerto (Fig. 13) discloses one of the axes of
symmetry includes a perpendicular bisector of the seat cover.

With regards to claim 7, del Puerto (Fig. 13) discloses one of the axes of
symmetry includes a diagonal of the seat cover.

With regards to claim 8 del Puerto discloses the claimed invention
as stated above but it does not specifically disclose a size of the upper filter
membrane is at least 25% of the planar area of the substrate.
It would have been obvious to one having ordinary skill in the art at the
time the invention was made to have the size of the upper filter membrane at
least 25 % of the planar area of the substrate, since it has been held that
discovering an optimum value of a result effective variable involves only routine
skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claim 9, del Puerto (Fig. 13) discloses the lower diffuse
inducing component comprises a diffuse port assembly arranged in the
workpiece receiving region around the geometric center region of the seat
member, the diffuse port assembly includes a lower filter cover, a lower
filter membrane configured to be retained by the lower filter cover, and a lower
cover retaining member, and the upper diffuse inducing component is
provided with an upper filter membrane having a substantially different material
composition than the lower filter membrane. (Para. 0121)

With regards to claim 21, the combination of del Puerto (Fig. 13) in view of RASCHKE inherently teaches the plurality of ports (taught by RASCHKE Fig. 13) is arranged concentrically and a concentric center of the plurality of ports is aligned with a geometric center of the seat cover.

Claim(s) 11-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over del Puerto et al. US 2003/0218728 A1 in view of RASCHKE et al. US 2020/0211876 A1, both previously cited.
With regards to claim 11, del Puerto (Fig. 13) discloses a workpiece
container system, comprising a storage assembly that comprises: a seat member
defining a workpiece receiving region that encompasses a geometric center
region thereof, configured to receive a workpiece; and a seat cover configured to
engage the seat member at a periphery region around the workpiece receiving
region thereof, so as to cooperatively form an enclosure for housing the
workpiece, wherein: an upper diffuse inducing component 1304 is provided on the seat cover over a planar projection of the workpiece, and the upper diffuse
inducing component has a geometric center substantially aligned with a
geometric center of the seat cover.
	del Puerto discloses an upper diffuse inducing component overlapping the geometric center region of the seat member but it does not specifically disclose a plurality of ports arranged in a circular pattern. (Fig. 13 and Para. 0067)
However, RASCHKE teaches that it was known in the art to have a seat cover 602 having an upper diffuse inducing component have a plurality of ports arranged in a circular pattern.
The inventions of del Puerto and RASCHKE are both drawn to the field of containers that are capable of holding items such as reticles. Each container includes a seat member and seat cover, with the seat cover having an upper diffuse inducing component. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat cover in del Puerto by providing a plurality of ports arranged in a circular pattern as taught by RASCHKE for the purposes of for maintaining and controlling the microenvironment within the inner pod when the inner pod cover is engaged with the inner pod base.

With regards to claim 12, del Puerto (Fig. 13) discloses the upper diffuse
inducing component 1304 comprises an upper filter cover and an upper filter
membrane configured to be retained by the upper filter cover on the seat cover,
the upper filter cover is arranged to enable fluid access to the upper filter
membrane, and a center region of the upper filter cover is no higher than an
outer surface of the seat cover. (Para. 0121)

With regards to claim 13, del Puerto (Fig. 13) discloses the upper filter
cover further comprises a retainer seat configured to establish retaining
engagement with the seat cover, and the retainer seat is arranged to
concurrently offset a region that includes two axes of symmetry of the seat cover.
(Para, 0121)

	With regards to claim 14, del Puerto (Fig. 13) discloses one of the axes of
symmetry includes a perpendicular bisector of the seat cover.

With regards to claim 15, del Puerto (Fig. 13) discloses one of the axes of
symmetry includes a diagonal of the seat cover.

With regards to claim 16, del Puerto (Fig. 13) discloses the retainer seat has an upper surface higher than the outer surface of the seat cover.

	With regards to claim 17, treated as in claim 8 above.

With regards to claim 18, del Puerto (Fig. 13) discloses a lower diffuse
inducing component 1304 is provided on the seat member within a planar
projection of the workpiece yet offsets the geometric center region, the
lower diffuse inducing component comprises a diffuse port assembly arranged in
the workpiece receiving region around the geometric center region of the seat
member, the diffuse port assembly includes a lower filter cover, a lower
filter membrane configured to be retained by the lower filter cover, and a lower cover retaining member, and the upper diffuse inducing component is
provided with an upper filter membrane having a substantially different material
composition than the lower filter membrane. (Para. 0121)

With regards to claim 22, the combination of del Puerto (Fig. 13) in view of RASCHKE inherently teaches the seat cover further comprises: a body having the plurality of ports arranged through a central region of the body; an upper filter membrane arranged over the plurality of ports; and an upper filter cover covering the upper filter membrane and having a plurality of holes to allow fluid access to the upper filter membrane.

With regards to claim 23, the combination of del Puerto (Fig. 13) in view of RASCHKE inherently teaches each of the plurality of holes aligns with one of the plurality of ports in the upper diffuse inducing component.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. The Applicant argues the reference del Puerto does not disclose the upper diffuse inducing component comprising a plurality of ports arranged in a circular pattern. However, RASCHKE is now cited to teach that it was known in the art to have an upper diffuse inducing component comprise a plurality of ports arranged in a circular pattern.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736